Citation Nr: 1818866	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a bilateral hip disorder, secondary to service connected posttraumatic arthritis of the left ankle.  

3.  Entitlement to service connection for a left rotator cuff strain, secondary to service connected posttraumatic arthritis of the left ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service (active duty for training) from October 1988 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied service connection for sleep apnea in October 2012 and for bilateral hip and left shoulder disorders in August 2013.

In July 2017, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for an additional 60 days for the Veteran to submit additional evidence.  He waived RO consideration of any additional evidence added to his file.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, competent medical evidence establishes that his sleep apnea is related to his military service.

2.  Resolving all doubt in the Veteran's favor, his currently diagnosed bilateral hip osteoarthritis is related to his service-connected left ankle disability.

3.  Resolving all doubt in the Veteran's favor, his currently diagnosed left shoulder rotator cuff disorder is related to his service-connected left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a bilateral hip disorder are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for a left shoulder rotator cuff disorder are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that service connection for sleep apnea is warranted on the basis that it was initially shown in service, manifested by his snoring.  He also claims service connection for disabilities of both hips and the left shoulder are warranted because they are the result of his service-connected left ankle disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

The Board finds that service connection for sleep apnea is warranted because the Veteran has been diagnosed with sleep apnea and his treating physician has opined that his sleep apnea is related to service because he was told by his fellow soldiers that he snored loudly and gasped for air.  See September 2017 statement from R. W. Hudson, M.D.  The Board finds the Veteran's treating physician's opinion highly probative because it is based on his familiarity with the Veteran's medical history and knowledge of his symptoms as his treating physician.  Similarly, the Board finds that the Veteran is competent to report his recollections of being teased about his loud snoring during service (and his spouse is competent to report her recollections of the Veteran's snoring).  See July 2017 hearing transcript.

The Board also finds that service connection for disorders of both hips and the left shoulder rotator cuff is warranted because the Veteran has been diagnosed with bilateral hip osteoarthritis and left shoulder rotator cuff tendonitis and tear (see, e.g., April 2014 VA opinion) and his treating physician has opined that these disabilities are due to gait and ambulation disturbance and a resulting injury to the left shoulder (due to his ankle giving way and catching a piece of heavy furniture with his left arm) as a result of significant osteoarthritis of his service-connected left ankle.  See July 2017 treatment report from K. D. Starkweather, M.D.  Dr. Starkweather also opined that the Veteran's disabilities, including the degenerative disease of his hips and left shoulder rotator cuff tear, are "directly related to [the Veteran's left ankle] osteoarthritis through both gait disturbances and injury episodes."  Accordingly, service connection for disabilities of the hips and left shoulder is warranted as secondary to the Veteran's service-connected left ankle disability.  

It is noted that the September 2012 VA examiner provided an opinion that the Veteran's sleep apnea is less likely as not the result of his weight gain due to his inability to exercise because of his service-connected left ankle disability and the July 2015 VA examiner opined that the Veteran's bilateral hip and left shoulder disabilities are less likely as not due to his service-connected left ankle disability.  However, as the September 2012 examiner only addressed secondary causation (and did not address the contention that the Veteran's sleep apnea is directly related to his military service) and the July 2015 examiner did not address the contention that the left shoulder injury resulted from the service-connected left ankle giving way and the osteoarthritis of the hips is the result of altered gait caused by the service-connected left knee, the Board accords more weight to the July 2017 and September 2017 opinions provided by the Veteran's treating physicians because the opinions address the critical elements of his claims and are based on a familiarity with his medical history.  Accordingly, resolving any reasonable doubt in favor of the Veteran, entitlement to service connection for sleep apnea, bilateral hip osteoarthritis and a left shoulder rotator cuff tendonitis and tear is warranted.


ORDER

Service connection for sleep apnea is granted.

Service connection for a bilateral hip osteoarthritis is granted.

Service connection for a left shoulder rotator cuff tendonitis and tear is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


